Citation Nr: 0836440	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hand disability.

7.  Entitlement to service connection for pseudogout.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The rating decision was sent to the appellant in 
December 2005.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO in July 2007.

The veteran submitted additional medical evidence in 
connection with his claim in September 2007 and waived RO 
review of the evidence in accordance with 38 C.F.R. § 20.1304 
(2007).




FINDINGS OF FACT

1.  In July 2004, the RO issued a rating decision which 
denied service connection for a right knee disability, a left 
knee disability, and a back disability.  Although provided 
notice of this decision and of his appellate rights, the 
veteran did not perfect an appeal thereof.

2.  Evidence received since the July 2004 RO decision 
includes service personnel records documenting the veteran's 
receipt of the Combat Medical Badge.  

3.  The preponderance of the evidence is against a finding 
that a chronic right knee disability was present in-service; 
that a right knee disability is related to service; or that 
right knee arthritis manifested itself to a compensable 
degree within a year following separation from active duty.

4.  The preponderance of the evidence is against a finding 
that a chronic left knee disability was present in-service; 
that a left knee disability is related to service; or that 
left knee arthritis manifested itself to a compensable degree 
within a year following separation from active duty.

5.  The preponderance of the evidence is against a finding 
that a chronic back disability was present in-service; that a 
back disability is related to service; or that back arthritis 
manifested itself to a compensable degree within a year 
following separation from active duty.

6.  The veteran was exposed to acoustic trauma in combat 
during active service.

7.  The veteran's August 1970 separation examination report 
reveals that the veteran's hearing acuity decreased in both 
ears since induction.

8.  A VA audiogram dated February 2006 reveals that the 
veteran currently has bilateral hearing loss disability.

9.  In July 2007, prior to the promulgation of the Board's 
decision in the appeal, the veteran withdrew his appeal with 
respect to the issues of whether new and material evidence 
has been received to reopen claims of entitlement to service 
connection for right hand and left hand disabilities, and the 
issue of entitlement to service connection for pseudogout.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated 
during military service, and right knee arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007). 

2.  A left knee disability was not incurred or aggravated 
during military service, and left knee arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

3.  A back disability was not incurred or aggravated during 
military service, and arthritis of the back may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

4.  Bilateral hearing loss disability was incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  The criteria for withdrawal of a substantive appeal by 
the veteran have been met with respect to the issues of 
whether new and material evidence has been received to reopen 
claims of entitlement to service connection for right hand 
and left hand disabilities, and the issue of entitlement to 
service connection for pseudogout.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

With respect to the veteran's claims for service connection 
on appeal, the RO provided the notice required by the VCAA 
through letters dated in June 2005 and August 2005, prior to 
the adjudication of the veteran's claims in November 2005.  
The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.

Also, the Board acknowledges that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

By subsequent letter in March 2006, the veteran was provided 
notice of the type of evidence necessary to establish an 
effective date for service connection and the criteria 
necessary to establish a rating for his claimed service-
connected disabilities.  The Board notes that this letter was 
sent to the veteran prior to readjudication of the issues by 
the RO and the issuance of supplemental statements of the 
case in November 2006 and January 2007.  Thus, the veteran 
had ample time and opportunity to benefit from the notice and 
submit additional evidence prior to the readjudications.  To 
the extent that this notice may be considered untimely or 
inadequate for any reason, the Board finds no prejudice to 
the veteran by proceeding with a final decision in this case.  
If a service connection claim is denied, the ratings and 
effective date matters are moot, but if granted this matter 
would be initially addressed by the RO.  So, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

All available evidence pertaining to the veteran's claims for 
service connection on appeal has been obtained.  In this 
regard, the Board notes that all pertinent service and post-
service medical records referenced by the veteran have been 
obtained and associated with the claims file.

The veteran has been afforded VA examinations addressing his 
claims for service connection, most recently in February 2006 
and July 2006.  Neither the veteran nor his representative 
has identified any additional evidence that could be obtained 
to substantiate the claims, nor has either requested that the 
Board remand this appeal for further development.  The Board 
is also unaware of any outstanding evidence that could be 
obtained to substantiate the veteran's claims.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


II.  New and Material Evidence

The appellant's claims of entitlement to service connection 
for a right knee disability, a left knee disability, and a 
back disability were previously denied in an unappealed RO 
rating decision dated July 2004.  The appellant was informed 
of his appellate rights in a VA Form 4107 sent as an 
attachment with the July 2004 RO decision. 

In general, prior decisions of the Board and unappealed 
decisions of the RO are final and may be reopened only upon 
receipt of additional evidence which, under applicable 
statutory and regulatory provisions, is both new and material 
so as to warrant revision of the previous decision.  38 
U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103.  
See also Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 1998).  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  The notice of disagreement must be filed within 
one year from the date that the agency of original 
jurisdiction (RO) mails notice of the determination to the 
claimant.  Otherwise, that decision becomes final. 38 C.F.R. 
§ 20.302.

The veteran filed a petition to "reopen my claim for 
bilateral knee condition, back condition..." in June 2005.  
While this petition was filed within one year of the July 
2004 denial of those claims, it neither expresses a 
disagreement with the rating decision nor a desire for 
appellate review.  See 38 C.F.R. § 20.201 (2007); see also 
Gallegos v. Principi, 283 F. 3d 1309, 1314-15 (2002) 
(upholding a VA regulation that requires a notice of 
disagreement to contain actual notice of disagreement with a 
rating decision and a desire for appellate review). 

The evidence submitted since the July 2004 RO decision 
features service personnel records which provided the basis 
for the RO to determine that the veteran was awarded the 
Combat Medical Badge for time in combat.  The recent 
determination that the veteran served in combat, in turn, 
served as an essential basis in the RO's November 2005 grant 
of service connection for post-traumatic stress disorder.

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records, 
at any time after a decision is issued on a claim, that had 
not been associated with the claims folder when VA first 
decided the claim, VA will reconsider the claim 
notwithstanding paragraph (a) of the same section (which 
defines new and material evidence).  38 C.F.R. § 3.156(c).  
The regulation further defines service records related to a 
claimed in-service event, injury, or disease as relevant 
service department records.  See 38 C.F.R. § 3.156(c)(1)(i).  
In as much as the veteran alleges that his current knee and 
back disabilities resulted from combat in Vietnam, the 
service records documenting receipt of the Combat Medical 
Badge are relevant service department records. 

Accordingly, the Board will reconsider the veteran's claims 
for service connection for The Board will proceed 
accordingly.  


III.  Claims for Service Connection

This case involves the veteran's claims that his current left 
knee, right knee, back, and hearing loss disabilities are 
causally related to his military service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

Certain conditions, such as arthritis and organic diseases of 
the nervous system, will be presumed to have been incurred in 
service if manifested to a compensable degree within 1 year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2007).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F. 3d at 1365.

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Initially, the Board notes that the veteran served during the 
Vietnam War and the RO has established that the veteran 
served in combat.  Therefore, the Board finds that the 
provisions of 38 U.S.C.A. § 1154(b) are for application.  
Thus, the Board accepts the veteran's accounts of injury 
associated with combat, including his testimony regarding 
being in a hard impact helicopter landing and being exposed 
to acoustic trauma.

Knees and Back

In this case, there is no controversy as to the fact that the 
veteran is currently diagnosed with disabilities of both 
knees and of his back.  A July 2006 VA examination report 
confirms that the veteran is diagnosed with "gout and 
degenerative joint disease, knees" along with "Degenerative 
disc disease and spondylolisthesis, lumbar spine."  The 
Board again notes, in passing, that the veteran has withdrawn 
his appeal regarding the gout pathology; that matter is not 
addressed in this decision.

The decisive question with regard to the veteran's claims of 
entitlement to service connection for these disabilities is 
whether there is an etiological link between the current 
disabilities and the veteran's military service.

The Board notes that there have been some inconsistencies in 
the veteran's recollections of pertinent injuries during 
service.  Some reports, including a July 2006 VA examination 
report, show that the veteran denied recalling any knee 
injuries during service, while the veteran testified at his 
July 2007 hearing that he recalled a right knee injury during 
combat but could not recall any details.  There has also been 
inconsistency in the record regarding whether the veteran 
recalls any knee injury being associated with the hard 
helicopter landing he experienced.  Despite these 
inconsistencies, the Board, applying the provisions of 
38 U.S.C.A. § 1154(b), concludes that the veteran's reports 
of sustaining injuries to his knees and back during a hard 
helicopter landing are consistent with his experiences as a 
combat medic.   

Having accepted the veteran's report of injuries to his knees 
and back during combat, the Board must now determine whether 
these injuries resulted in chronic disabilities of the 
veteran's right knee, left knee, or back.  After a review of 
the evidence, the Board concludes that the preponderance of 
the probative evidence is against finding that any of the 
described injuries resulted in chronic residual disability.

The July 2006 VA examination report presents the most 
probative medical evidence of record addressing the question 
of whether there is an etiological link between any of the 
current knee or back disabilities on appeal and the veteran's 
military service.  The July 2006 report expressly reflects 
that the examiner reviewed the claims folder and discussed 
the medical evidence documenting the pertinent medical 
history.  Also significantly, the July 2006 report clearly 
reflects that the examiner's medical analysis considered and 
accepted the veteran's own account regarding the occurrence 
of in-service injury including the veteran's report of a hard 
helicopter landing.  The competent medical conclusions drawn 
by the July 2006 VA examiner are, thus, viewed as highly 
probative of the medical questions regarding the etiology of 
the veteran's knee and back disabilities on appeal.

The July 2006 VA examination report concludes that neither 
the veteran's knee disabilities nor any back disability is 
etiologically related to service.  The Board observes that 
the veteran could not remember any specific knee injury 
during his examination.  While he later recalled combat 
related knee injury and testified to such at his July 2007 
Board hearing, the Board notes that the July 2006 examiner 
specifically considered whether the veteran's knee 
disabilities could have been related to his military 
activities.  Specifically, the report explains that the 
degenerative joint disease of the knees "is primarily 
patellofemoral and is less than likely related to the 
veteran's military service, either due to injury or the 
nature of his MOS such as carrying a back pack and 
supplies...."  The examiner discusses a detailed analytical 
rationale, informed by medical principles, the evidence in 
the claims folder, and personal interview of the veteran.  
The examination report reflects that the examiner considered 
the veteran's military service, including his service as a 
combat medic and his in-service hard helicopter landing in 
rendering his opinion. 

The examiner explains several elements of his basis for 
drawing his conclusion.  The examiner notes that "The 
service medical records and the separation exam are silent 
for any knee conditions."  Further, the veteran told the 
examiner that "He does not recall having problems with his 
knees when he first got out of the Army."  The examiner also 
observed that post service "VA medical records do not show 
evidence of any knee conditions that date back to military 
service."  Finally, the examiner explains that "I am not 
aware of any medical literature that associates the 
activities the veteran describes on active duty with 
subsequent knee problems such as gout and DJD."  

Thus, the Board finds that the July 2006 VA examination 
report probatively weighs against a finding that the 
veteran's current knee disabilities are etiologically related 
to his military service.  This evidence weighs significantly 
against the veteran's claim of service connection for the 
knee disabilities.  Simply put, while the veteran injured his 
knees and back during combat service, the medical evidence 
does not show that he has any chronic residual disability as 
a result of these injuries.

Similarly, the July 2006 VA examination report probatively 
weighs against a finding that the veteran's current back 
disability is etiologically related to his military service.  
The examiner explains that "It is my medical opinion that it 
is less than likely that the veteran's military service, 
including the 'hard landing' in the helicopter that he 
describes, has caused or aggravated any back conditions."  
Again, the examiner discusses a detailed analytical 
rationale, informed by medical principles, the evidence in 
the claims folder, and personal interview and examination of 
the veteran.  In this regard, the examiner explains several 
elements of his basis for drawing his conclusion.  The 
examiner cites that "The service medical records are 
negative for any back conditions, including the separation 
physical."  Further, the examiner discusses that "Although 
the veteran describes episodes of back pain on active duty 
(including the helicopter landing accident), they did not 
appear to last long and did not require medical attention."  
The examiner explains that "I do not get a history that 
there were chronic or ongoing back problems on active duty.  
The veteran does not recall having problems with his back on 
discharge from the Army."  Furthermore, the examiner cites 
that the veteran "does not give a history of back problems 
that were present from the time he left the Army.  He was 
able to do ranch work and did not seek medical attention for 
any back problems."  Finally, the examiner directs attention 
to the fact that "The VA medical records do not mention any 
back symptoms until 2000 at the earliest ....  The records do 
not show any continuity between the back pain described in 
the last several years and military service."

Thus, the Board finds that the July 2006 VA examination 
report probatively weighs against a finding that the 
veteran's current back disability is etiologically related to 
his military service.  This evidence weighs significantly 
against the veteran's claim of service connection for a back 
disability.  The Board observes that the veteran's July 2007 
hearing testimony correspondingly indicated that his back 
hurt for "a week" following the helicopter landing 
incident, and subsided without medical treatment; the 
veteran's back pain since that time has been, in his own 
words, "just occasionally."

The Board's own review of the claims folder is consistent 
with the facts observed in the July 2006 VA examination 
report.  The Board finds that no other evidence of record 
probatively and persuasively contradicts the findings of the 
July 2006 VA examination report, and that the preponderance 
of the evidence is against the veteran's knee and back claims 
on appeal.

While the veteran sustained injuries to his knees and back 
during service, there is no evidence in the contemporaneous 
service medical records indicating that his in-service 
injuries resulted in chronic disability involving the 
veteran's knees or his back.  The veteran's August 1970 
separation examination report shows that the veteran was 
found to be clinically normal in all respects with no 
pertinent abnormalities noted, including with regard to the 
veteran's knees and back.  Moreover, the August 1970 report 
shows that the veteran did not report any complaints or 
symptoms regarding knee or back problems at that time.  The 
veteran signed a statement documented in this report 
characterizing his own impression that "I am in good 
health."

The Board finds that the service medical records strongly 
suggest that any knee or back injuries suffered during 
service, including as described in the veteran's combat-
related injury, were acute in nature and resolved without 
residual chronic disability; no chronic disability of the 
knees or back was diagnosed and the record does not suggest 
that the veteran experienced prolonged chronic symptomatology 
during military service.  The service medical records, 
including the August 1970 separation medical examination 
report, suggest that neither the veteran himself nor trained 
medical professionals believed that the veteran had developed 
any chronic disability of the knees or the back as of the 
conclusion of his active duty military service.

The Board considers the service medical records to be highly 
probative in this respect, as they reflect the veteran's own 
report of his symptoms and a competent medical assessment of 
his health contemporaneous to his period of active duty 
service through its conclusion.  The service medical records 
as a whole weigh against the veteran's claims to the extent 
that they show that the veteran had not manifested any 
symptoms or diagnosis of chronic disability of the knees or 
the back by the conclusion of his military service.  The 
Board acknowledges that whether a disease or injury is acute 
is a medical question.  However, the Board views the service 
medical records as competent contemporaneous evidence 
indicating that military medical personnel did not find any 
chronic residuals of any in-service knee or back injuries.  
Moreover, the July 2006 VA examination report presents a 
medical doctor's competent analysis of these medical records, 
leading to a medical conclusion that no chronic disability of 
the knees or back is shown to have manifested during service.

The Board further notes that there is no medical evidence of 
record contemporaneously documenting symptom complaints or 
diagnosis of any knee or back disability for many years 
following separation from service.  The earliest pertinent 
contemporaneous medical reports of record, dated in 2000, 
come nearly 30 years after the conclusion of the veteran's 
military service.  There is some confusion regarding the 
veteran's testimony at his July 2007 hearing concerning his 
past medical treatment.  He originally testified that he 
first sought treatment for his knees "Probably 10 years ago 
[1997] when I started going to the VA .... All I've ever seen 
on my knees is the VA doctor ...."  He later testified, 
however, that he sought treatment for his knee problems 
during the 1970's, "A year or 10 years after I was 
discharged."  In any event, it appears from the record that 
at least several years passed following discharge prior to 
the veteran's first seeking of medical treatment, with no 
contemporaneous documentation confirming symptoms or 
diagnosis until nearly three decades following service.  This 
lengthy period without contemporaneous evidence of complaint 
or treatment weighs against a finding of chronicity regarding 
the disabilities on appeal and, thus, weighs against the 
claims.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).

The Board has given careful consideration to a November 2006 
medical statement submitted by the veteran's treating VA 
physician.  This medical statement supports the veteran's 
claim with regard to his knees by opining that "The problems 
that he has had in his knees were consistent with this type 
of history dating back the length of time [back to his 
military service]."  The history referred to by this 
conclusion is explained in the statement as "He had 
complained of pain in this [left] knee since he was in the 
military as a medic during the Vietnam War.  He was 
apparently in a helicopter crash too that did some trauma to 
his knees."

However, while the Board has given this statement significant 
consideration in light of the veteran's combat experience, 
the Board is unable to find that this November 2006 statement 
provides medical analysis that matches the probative value of 
the negative evidence of record regarding the veteran's 
claims.  The Board has accepted the veteran's testimony 
regarding the occurrence of the helicopter accident, but the 
contemporaneous evidence discussed above strongly suggests 
that any knee injuries suffered during that accident were 
acute in nature and resolved without residual chronic 
disability.  The July 2006 VA examination report presents 
analysis which discusses the medical evidence of record and 
finds that no chronic knee disability resulted during 
service; the Board also notes, in passing, that the July 2006 
report indicates that the veteran did not report recalling 
any knee injury during the helicopter crash.  The November 
2006 statement supporting the claim does not discuss the 
negative evidence of record, and does not cite any objective 
evidence otherwise showing complaints of knee symptoms dating 
back to the time of his military service.

The probative value of the November 2006 statement is 
significantly reduced as there is no indication that the 
doctor authoring the statement has reviewed the claims folder 
and he has not addressed or accounted for the evidence 
contained in the service medical records that weighs against 
the claim.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects 'clinical data or other rationale to 
support his opinion.'  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board also notes, in passing, that 
VA has not adopted the 'treating physician rule' and no 
special deference is to be afforded to a medical opinion on 
that basis.  White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001).

The Board finds that the most probative evidence of record 
weighs against finding that any chronic disability of the 
knees or the back resulted from the veteran's military 
service.  The Board has reviewed the additional medical 
reports of record, but finds no evidence addressing the 
etiology of the knee and back disabilities that probatively 
contradicts the most probative evidence discussed above.

The Board acknowledges that, by advancing this claim, the 
veteran himself is asserting that his current knee and back 
disabilities are causally linked to his service.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  The most 
probative medical etiology opinion of record weighs against 
the veteran's claims regarding his knees and his back.

Thus, the preponderance of the evidence is against finding 
chronicity of symptoms or a causal link between the veteran's 
service and his current knee and back disabilities.  The 
Board is thus presented with an evidentiary record which does 
not show chronic knee or back disabilities during service or 
for approximately 30 years following service.  Even accepting 
that the veteran is currently diagnosed with the claimed 
disabilities, and that the veteran suffered some injuries 
associated with combat during service, service connection 
cannot be granted without evidence reasonably showing 
chronicity or a causal link between service and the current 
disabilities.

Because there is no suggestion of any pertinent pathology in 
the service records, because the medical evidence weighs 
against finding any etiological link, and because of the 
substantial length of time following service prior to the 
documented onset of any chronic knee or back symptomatology, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for knee 
and back disabilities.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.

It is clear from the record that the veteran currently 
suffers from hearing loss disability for VA compensation 
purposes.  The February 2006 VA audiological examination 
report shows that each ear has multiple relevant hearing 
thresholds in excess of 40 decibels.  Furthermore, the Board 
accepts the veteran's testimony regarding exposure to 
significant acoustic trauma during his combat military 
experience.  The Board notes that the veteran has already 
been granted service connection for tinnitus on the basis of 
in-service acoustic trauma.

The service pre-induction examination report most proximate 
to the veteran's actual period of active duty military 
service is dated September 1968.  This report shows 
audiometric testing results as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
5
0
10
40

The Board notes that the September 1968 report does show data 
meeting the criteria for hearing loss disability for the left 
ear under 38 C.F.R. § 3.385 (2007).

The veteran's August 1970 service separation examination 
report shows audiometric testing results as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
20
15
LEFT
35
15
5
20
20

The Board notes that the August 1970 audiometric data does 
not meet the criteria for hearing loss disability for either 
ear under 38 C.F.R. § 3.385 (2007).  However, the Board must 
observe that 9 of the 10 thresholds displayed above show 
shifts indicative of decreased hearing acuity.  Moreover, the 
Board notes that the reports both show audiometric data for 
the additional frequency of 6000 Hertz, and that this 
frequency also showed an upward shift in hearing thresholds 
from induction to separation (from 0 to 5 decibels for both 
ears).  Comparing the numbers on the separation examination 
with those on the pre-induction examination, it is clear that 
there was an increase in severity of the veteran's hearing 
loss during active service.

The evidence of record supports that the veteran was exposed 
to noise during active service, and audiology test results 
show an upward shift in hearing thresholds reflecting 
worsening of the veteran's hearing acuity in both ears during 
service.

The Board again acknowledges that the veteran's left ear 
hearing threshold for 4000 Hertz was reported to be 40 
decibels on the September 1968 pre-induction examination, and 
that this formally meets the criteria for hearing loss 
disability for VA compensation purposes.  For the purposes of 
this decision, however, the Board does not find that a pre-
service hearing loss disability has been noted or otherwise 
persuasively shown.  The Board observes that both the 
veteran's earlier September 1966 audiometric data (even as 
converted from ASA to ISO units) and the subsequent August 
1970 separation examination audiometric data show lower 
thresholds at that frequency in the left ear, and there is no 
other evidence suggesting a pre-service hearing loss 
disability.  No hearing loss disability was otherwise 
commented upon in either of the pre-induction examinations.  
Thus, the Board does not believe it is necessary to address 
any question of aggravation of a pre-service left ear hearing 
loss, as the only evidence suggesting such a hearing loss 
appears to be relatively inconsistent with other indications 
of record.

Thus, in the Board's view, the competent audiometric testing 
data from the veteran's separation from service shows upward 
shifts in the veteran's hearing thresholds in both ears, 
reflecting a decrease of hearing acuity in both ears.  The 
veteran has established that he was exposed to significant 
acoustic trauma during service, and the veteran has 
established that he currently suffers from properly diagnosed 
bilateral hearing loss disability for VA purposes.  The 
veteran's current bilateral hearing loss disability has not 
been specifically attributed to any identified intercurrent 
causes, including in the etiology discussion of the February 
2006 VA examination report.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence supports a grant of service 
connection for bilateral hearing loss disability.  
Audiometric test results reflect a clear upward shift in 
nearly every tested threshold in service.  See Hensley v. 
Brown 5 Vet. App. 155, 157 (1993).  It is also significant to 
note that the veteran has already been granted service 
connection for tinnitus related to his acoustic trauma during 
military service.  The February 2006 VA examination report 
confirms a current hearing loss disability under the 
definition of VA regulations.  Accordingly, the Board 
believes that the evidence reasonably supports a grant of 
service connection for bilateral hearing loss disability in 
this case.

IV.  Withdraws

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204.  When an 
appellant does so, the withdrawal effectively creates a 
situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal.  A 
dismissal is appropriate in such a case.  38 U.S.C.A. § 
7105(d).

In this case, in a July 2007 written statement, the veteran 
expressly withdrew the appeals of the issues of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a right hand 
disability, whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a left hand disability, and entitlement to 
service connection for pseudogout.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeals on 
these matters and the issues are dismissed.  38 U.S.C.A. § 
7105(d).


ORDER

Entitlement to service connection for a right knee 
disability, a left knee disability, and a back disability is 
not warranted.  To these extents, the appeal is denied.

Entitlement to service connection for bilateral hearing loss 
disability is warranted.  To this extent, the appeal is 
granted.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for right hand and left hand disabilities, and the 
issue of entitlement to service connection for pseudogout, 
are dismissed


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


